Case 2:19-cv-06869-LDH-LB Document 24 Filed 06/05/20 Page 1 of 5 PageID #: 111



UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK


MARUT PANCHITKAEW,

                                             Plaintiff,
                                                                          NOT FOR PUBLICATION
                              v.
                                                                     MEMORANDUM AND ORDER
BLUE RIDGE BEVERAGE GROUP COMPANY,
                                                                           19-CV-6869 (LDH) (LB)
INC., AND CARLSBERGE GROUP,

                                             Defendants.


LASHANN DEARCY HALL, United States District Judge:

        On October 21, 2019, Plaintiff Marut Panchitkaew, proceeding pro se, commenced the

instant action in the Southern District of New York, alleging tort claims against Defendants Blue

Ridge Beverage Company, Inc. (“Blue Ridge”) and the Carlsberg Group (“Carslberg”). Plaintiff

invoked the court’s jurisdiction pursuant to 28 U.S.C. § 1332 and requested to proceed in forma

pauperis. The court granted Plaintiff’s in forma pauperis request and transferred the action to

the Eastern District of New York on December 6, 2019.1 For the reasons discussed below, the

Court dismisses the complaint pursuant to Rule 12(h)(3) of the Federal Rules of Civil Procedure.

                                              BACKGROUND2

        Plaintiff is a citizen of New York, Blue Ridge is a citizen of the Commonwealth of

Virginia, and Carlsberg is a citizen of Denmark. (Compl. at 2–3, ECF No.2.) On October 18,

2019, Plaintiff purchased a 32 fl. oz. can of Carlsberg beer from a local retailer. (Id. at 5.) While




1
  Because Plaintiff is currently employed and has $1,000.00 in a bank account, this Court would not have granted in
forma pauperis status.
2
  The following facts are taken from the complaint and are assumed to be true for the purpose of this memorandum
and order. Citations to the complaint refer to the pagination assigned by the Court’s ECF system.


                                                          1
Case 2:19-cv-06869-LDH-LB Document 24 Filed 06/05/20 Page 2 of 5 PageID #: 112



attempting to open the beer can, Plaintiff dropped the can on his foot, fracturing his toe.3 (Id. at

6.) Plaintiff alleges that the fracture caused him “severe pain for more than two months,” and

that his “toe would not be the same in term [sic] of shape.” (Id.) The scarring of Plaintiff’s toe

caused him physical and emotional pain and suffering. (Id.) Plaintiff alleges that because the 32

fl. oz. beer can was larger and heavier than a “normal” 24 fl. oz. can, a warning label was

required to caution buyers regarding “the possibility of bodily injury.” (Id. at 5.) Plaintiff seeks

relief in the form of monetary damages. (Id. at 6.)

                                        STANDARD OF REVIEW

        A district court “shall dismiss” an in forma pauperis action where it is satisfied that the

action “(i) is frivolous or malicious; (ii) fails to state a claim on which relief may be granted; or

(iii) seeks monetary relief from a defendant who is immune from such relief.” 28 U.S.C. §

1915(e)(2)(B).

        Moreover, a plaintiff must establish that the court has subject-matter jurisdiction over the

action. See, e.g., Rene v. Citibank NA, 32 F. Supp. 2d 539, 541–42 (E.D.N.Y. 1999) (dismissing

pro se complaint for lack of subject matter jurisdiction). Subject-matter jurisdiction is available

only when a “federal question” is presented, 28 U.S.C. § 1331, or when the plaintiff and

defendant are of diverse citizenship and the amount in controversy exceeds $75,000.00, 28

U.S.C. § 1332(a). “[S]ubject-matter jurisdiction, because it involves the court’s power to hear a

case, can never be forfeited or waived.” United States v. Cotton, 535 U.S. 625, 630, 122 S.Ct.

1781, 152 L.Ed.2d 860 (2002). Courts “have an independent obligation to determine whether

subject-matter jurisdiction exists, even in the absence of a challenge from any party.” Arbaugh


3
 Plaintiff attached as exhibits to the complaint a medical report and two x-ray images. The first x-ray reflects an
imaging date of October 19, 2018. The second x-ray reflects an imaging date of March 4, 2019. If the date of injury
was indeed October 18, 2019, as the complaint alleges, the x-rays provided were taken prior to the date of injury.



                                                        2
Case 2:19-cv-06869-LDH-LB Document 24 Filed 06/05/20 Page 3 of 5 PageID #: 113



v. Y & H Corp., 546 U.S. 500, 514, 126 S.Ct. 1235, 163 L.Ed.2d 1097 (2006) (citing Ruhrgas

AG v. Marathon Oil Co., 526 U.S. 574, 583, 119 S.Ct. 1563, 143 L.Ed.2d 760 (1999)). Where

jurisdiction is lacking, a court must dismiss the case. Manway Constr. Co. Inc. v. Housing

Authority of City of Hartford, 711 F.2d 501, 503 (2d Cir. 1983); see also Fed. R. Civ. P.

12(h)(3).

                                          DISCUSSION

       Plaintiff invokes the Court’s jurisdiction pursuant to 28 U.S.C. § 1332. Under the

diversity statute, federal courts have subject-matter jurisdiction over the complaint when the

plaintiff and defendant are of diverse citizenship and “the matter in controversy exceeds the sum

or value of $75,000, exclusive of interest and costs.” 28 U.S.C. § 1332(a); see also Bayerische

Landesbank, N.Y. Branch v. Aladdin Capital Mgmt. LLC, 692 F.3d 42, 48 (2d Cir. 2012).

       Plaintiff alleges that he is a citizen of New York and that Blue Ridge and Carlsberg are

citizens of Virginia and Denmark, respectively. Thus, for the purpose of this order, diversity of

citizenship is satisfied. However, Plaintiff fails to satisfy the amount in controversy requirement.

The “party invoking the jurisdiction of the federal court has the burden of proving that it appears

to a ‘reasonable probability’ that the claim is in excess of the statutory jurisdictional amount.”

Scherer v. Equitable Life Assur. Soc’y of U.S., 347 F.3d 394, 397 (2d Cir. 2003) (quoting

Tongkook Am., Inc. v. Shipton Sportswear Co., 14 F.3d 781, 784 (2d Cir. 1994)); Gilot v.

Greyhound, No. 18 CV 3074, 2018 WL 3093971, at 2 (E.D.N.Y. June 22, 2018). The amount in

controversy must be non-speculative in order to satisfy the statute. See Baltazar v. Earth Ctr. of

Maanu, Inc., No. 14 CV 3543, 2014 WL 3887717, at *2 (E.D.N.Y. July 11, 2014).

       Here, Plaintiff alleges that his damages exceed $75,000.00 but fails to set forth any

factual allegations in the complaint to explain how that amount was reached. Therefore, the




                                                  3
Case 2:19-cv-06869-LDH-LB Document 24 Filed 06/05/20 Page 4 of 5 PageID #: 114



Court cannot determine whether there exists a “reasonable probability” that damages exceed the

$75,000.00 jurisdictional threshold. See, e.g., Baltazar v. Earth Ctr. of Maanu, Inc., No. 14-CV-

3543, 2014 WL 3887717, at *2 (E.D.N.Y. July 11, 2014) (dismissing pro se action where

plaintiff failed to specify the amount paid to defendants or the cost of classes at the school

requested as relief); Gilot v. Equivity, No. 18-CV-3492, 2018 WL 3653150, at *3 (E.D.N.Y. July

31, 2018) (dismissing pro se action where plaintiff failed to plead any plausible facts to support

speculative claim that she may face the potential for an injury in the future); Mallgren v. Sprint

Nextel Corp., No. 13 CV 2477, 2014 WL 977663, at *3 (E.D.N.Y. Mar. 12, 2014) (dismissing

pro se action where plaintiff alleged “exponential effects” and unspecified damages resulting

from the suspension of his mobile phone’s telephone service).

       Having determined that the allegations in Plaintiff’s complaint do not satisfy the amount

in controversy, and thus, diversity jurisdiction, the Court now considers whether Plaintiff has

established federal question jurisdiction. Federal question jurisdiction provides federal courts

jurisdiction over “all civil actions arising under the Constitution, laws, or treaties of the United

States.” Bounds v. Pine Belt Mental Health Care Res., 593 F.3d 209, 215 (2d Cir. 2010)

(quoting 28 U.S.C. § 1331). A case properly invokes federal question jurisdiction when federal

law creates the plaintiff’s cause of action or when “the well-pleaded complaint necessarily

depends on resolution of a substantial question of federal law.” Bracey v. Bd. of Educ. of City of

Bridgeport, 368 F.3d 108, 113 (2d Cir. 2004) (internal quotation marks and citation omitted).

       Construing Plaintiff’s allegations to raise the strongest arguments they suggest, the

complaint fails to invoke federal question jurisdiction. Plaintiff alleges no facts establishing that

his claim arises under the Constitution or any federal laws. To be clear, Plaintiff has not

proffered a basis for this Court’s jurisdiction. Plaintiff appears to assert a state law claim for




                                                  4
Case 2:19-cv-06869-LDH-LB Document 24 Filed 06/05/20 Page 5 of 5 PageID #: 115



products liability, either based on a design defect or a failure to warn, associated with the 32 fl.

oz. beer can that he alleges was larger and heavier than “normal” and failed to contain a warning

label. Even if this were the case, the complaint falls short of plausibly alleging facts to support

such a claim. And, even if the complaint did allege plausible facts to support a products liability

claim, because the Court lacks subject-matter jurisdiction, it would decline to exercise

supplemental jurisdiction over this claim. See White v. Schriro, No. 16 CIV. 6769, 2017 WL

3268202, at *6 (S.D.N.Y. July 31, 2017), report and recommendation adopted, No. 16-CV-6769,

2018 WL 1384506 at *2 (S.D.N.Y. Mar. 16, 2018) (declining to exercise supplemental

jurisdiction over state law products liability claim where federal claims were dismissed).

       Having found no other plausible basis for recovery, the Court concludes that the

complaint must be dismissed.

                                          CONCLUSION

       Accordingly, Plaintiff’s complaint is dismissed. See Fed. R. Civ. P. 12(h)(3). The Court

certifies pursuant to 28 U.S.C. § 1915 (a)(3) that any appeal from this order would not be taken

in good faith and therefore in forma pauperis status is denied for the purpose of an appeal.

Coppedge v. United States, 369 U.S. 438, 444–45 (1962).


                                                       SO ORDERED.

Dated: Brooklyn, New York                              /s/ LDH
       June 5, 2020                                    LASHANN DEARCY HALL
                                                       United States District Judge




                                                  5
